DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 11/15/2021.  Claims 26-48, 51, and 52 are now pending in the present application.  Claims 49 and 50 have been canceled by the Applicant.  This Action is made FINAL.
Information Disclosure Statement
The information disclosure statements submitted on 8/27/2021 and 11/2/2021 have been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 36 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent Application Publication No. 2018/0324866 A1) (hereinafter Lee).

Regarding claim 36, Lee discloses an apparatus of a User Equipment (UE) (Figure 12 and paragraph 0096 disclose a UE 1210), comprising:
an interface to radio frequency (RF) circuitry (Figure 12 and paragraph 0096 disclose a transceiver 1213); and
one or more processors (Figure 12 and paragraph 0096 disclose a processor 1211.  The processor 1211 implements proposed functions, processes, and/or methods) that are controlled to:
receive, via the interface to the RF circuitry, system information, from a Radio Access Network (RAN) node, that notifies that UEs of one or more CE levels are to be blocked from establishing a connection with the RAN node by indicating the one or more CE levels to be blocked (Figure 10 and paragraphs 0078 and 0082 disclose in step S1010, the base station may broadcast MIB or SIB messages.  The base station may be eNB or gNB.  The SIB may be SIB2.  The SIB may provide different barring information parameters for different CE levels.  For example, the SIB may provide barring information parameters per CE level.  In step S1040, the UE may check whether access to the cell is barred for the determined CE level);
determine a CE level of the UE (Figure 10 and paragraph 0080 disclose in step S1020, the UE may determine CE level);
determine that the UE is blocked from establishing the connection with the RAN node by comparing the CE level of the UE to the one or more CE levels (Figure 10 and paragraph 0082 disclose in step S1040, the UE may check whether access to the cell is barred for the determined CE level); and
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ng et al. (U.S. Patent Application Publication No. 2015/0181575 A1) (hereinafter Ng).

Regarding claim 37, as applied to claim 36 above, Lee discloses the claimed invention except explicitly disclosing wherein the system information includes a SystemInformationBlockTypel4 Information Element (IE) indicating the one or more CE levels.
In analogous art, Ng discloses wherein the system information includes a SystemInformationBlockTypel4 Information Element (IE) indicating the one or more CE levels (Paragraph 0101 discloses SIB14 contains EAB parameters.  As MTC is mainly for delay tolerant applications, SIB14 can be received by UEs using enhanced coverage mode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate using SIB14 to communicate access barring parameters, as described in Ng, with communicating access barring parameters including barring information parameters for different CE levels, as described in Lee, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining using SIB14 to communicate access barring parameters of Ng with communicating access barring parameters including barring information parameters for different CE levels of Lee was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ng.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Ng to obtain the invention as specified in claim 37.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Narasimha et al. (U.S. Patent Application Publication No. 2012/0115485 A1) (hereinafter Narasimha).

Regarding claim 38, as applied to claim 36 above, Lee discloses the claimed invention except explicitly disclosing receive, via the interface to the RF circuitry, a notification that the system information has changed; and cause, via the interface to the RF circuitry, to receive an updated system information, in response to receiving the notification.
In analogous art, Narasimha discloses receive, via the interface to the RF circuitry, a notification that the system information has changed (Figures 5 and 8A and paragraphs 0067 and 0093 disclose changes in broadcast system information of the cell are indicated in paging messages, wherein an indication that a system information change is impending is transmitted.  At 830, in the presence of overlap, the base station transmits a system information change indication message.  UEs that are associated with the base station (in connected mode or idle mode) and are in the coverage of non-allowed femto cells can receive the system information change indication message); and
cause, via the interface to the RF circuitry, to receive an updated system information, in response to receiving the notification (Figures 5 and 8A and paragraphs 0067 and 0093 disclose upon receiving an indication that a system information change is impending, the UE decodes the PBCH in a predefined time interval and then goes on to receive other system information.  This can enable the UEs to receive other system information such as system information block 1 (SIB1)).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Narasimha to obtain the invention as specified in claim 38.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xiong et al. (U.S. Patent Application Publication No. 2015/0043445 A1) (hereinafter Xiong).

Regarding claim 51, as applied to claim 36 above, Lee discloses the claimed invention except explicitly disclosing determine a measured Reference Signal Received Power (RSRP) of the UE and determine the CE level of the UE based on the measured RSRP of the UE .
In analogous art, Xiong discloses determine a measured Reference Signal Received Power (RSRP) of the UE and determine the CE level of the UE based on the measured RSRP of the UE (Figure 6 and paragraph 0044 disclose measuring a Reference Signal Received Power (RSRP) or an estimated path loss between a base station and a device).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Lee and Xiong to obtain the invention as specified in claim 51.
Allowable Subject Matter
Claims 26-35 and 39-48 are allowed.

Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
Considering claim 52, the best prior art found during the prosecution of the present application, Lee, fails to disclose, teach, or suggest the limitations of wherein the system information further includes a duration during which the one or more CE levels are to be blocked in combination with and in the context of all of the other limitations in claim 52.

The following is an Examiner’s statement of reasons for allowance:
Considering claims 26 and 39, the best prior art found during the prosecution of the present application, Lee and Xiong, fails to disclose, teach, or suggest the limitations of determine at least one Coverage Enhancement (CE) level of User Equipment (UEs) to bar from connecting with a Radio Access Network (RAN) node; and cause instructions, to be communicated to the RAN node, to block UEs of the at least one CE from establishing connections with the RAN in combination with and in the context of all of the other limitations in claims 26 and 39.
Considering claims 31 and 44, the best prior art found during the prosecution of the present application, Lee and Xiong, fails to disclose, teach, or suggest the limitations of process instructions, received from a Mobility Management Entity (MME), to block UEs of at least one Coverage Enhancement (CE) level from establishing a connection with the RAN node in combination with and in the context of all of the other limitations in claims 31 and 44.
Claims 27-30, 32-35, 40-43, and 45-48 are also allowed by virtue of their dependency on claims 26, 31, 39, and 44.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 11/25/2021 with respect to claims 36‐38 and 51 have been fully considered but they are either not persuasive or moot in view of the new grounds of 
Applicant’s arguments with respect to claim 38 have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments with respect to claim 36 have been fully considered but they are not persuasive.
On pages 9 and 10 in the Remarks, Applicant argues that Lee does not disclose receive, via the interface to the RF circuitry, system information, from a Radio Access Network (RAN) node, that notifies that UEs of one or more CE levels are to be blocked from establishing a connection with the RAN node by indicating the one or more CE levels to be blocked (Figure 10 and paragraphs 0078 and 0082 disclose in step S1010, the base station may broadcast MIB or SIB messages.  The base station may be eNB or gNB.  The SIB may be SIB2.  The SIB may provide different barring information parameters for different CE levels.  For example, the SIB may provide barring information parameters per CE level.  In step S1040, the UE may check whether access to the cell is barred for the determined CE level).  Applicant’s “indicating the one or more CE levels to be blocked” is interpreted to include Lee’s SIB providing barring information for different CE levels.
Consequently, in view of the above reasons and having addressed each of Applicant’s arguments, the previous rejection is maintained and made FINAL by the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Mark G. Pannell/Examiner, Art Unit 2642